Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 7, 10-11 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/16/2022.  Applicant elected the species described in Fig. 5 which shows a plurality of aspiration slots 430 with corresponding holes 440 and 442 which are connected to a single outlet 444.  
Applicant traverses the election requirement by submitting that because each species can be used together (presumably wherein adjacent vanes utilize different species) they are not distinct species.  The question is whether in a single blade or vane, can the characteristics of two species exist simultaneously.  If not, then the characteristics are mutually exclusive and a restriction/election of species is properly required.  Since, for example, Fig. 3 discloses a single aspiration slot connected to its own outlet and Fig. 5 discloses a plurality of aspiration slots wherein each slot is connected to and combined with a single respective outlet.  One cannot have a single aspiration slot and a plurality of aspiration slots simultaneously.  Thus, the characteristics are mutually exclusive.  Beyond the number of aspiration slots, other mutually exclusive characteristics are immediately apparent upon inspection of Figures 3-6, such as: number of outlets (Fig. 3, 5 and 6 vs Fig. 4) and location of aspiration slots (Fig. 3-5 vs Fig. 6). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/4/2022 and 12/23/2020 were considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The outlet disposed at a hub of the at least one vane per claim 8, 13 and 19.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 12-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schonenborn US 6210104.
Regarding claim 1, Schonenborn discloses a compressor comprising: 
a casing (15); 
an impeller (2) arranged within the casing, the impeller being rotatable about an axis; and 
a diffuser section (20) arranged within the casing, the diffuser section being positioned downstream from an outlet of the impeller (Fig. 1), and including a first set of vanes (18) disposed circumferentially about the diffuser section and a second set of vanes (3) disposed circumferentially about the diffuser section (Fig. 1), at least one vane in the second set of vanes (3) including an aspiration slot (6.2).  
Regarding claim 2, Schonenborn further discloses that each vane (3) in the second set of vanes includes the aspiration slot (6.2, Fig. 3).  
Regarding claim 3, Schonenborn further discloses that each vane (3) in the second set of vanes is identical (Fig. 3).  
Regarding claim 4, Schonenborn further discloses that the aspiration slot (6.2) is a radially aligned intrusion into a suction side of the at least one vane (col. 2 ln. 59-65).  
Regarding claim 5, Schonenborn further discloses that the radially aligned intrusion (6.2) extends from a root (portion of 3 adjacent to 20.1) of the suction side of the at least one vane (Fig. 2).  
Regarding claim 6, Schonenborn further discloses that the radially aligned intrusion (6.2) extends a partial radial span of the at least one vane (Fig. 2).  
Regarding claim 8, Schonenborn further discloses that the aspiration slot (6.2) is connected to an outlet (19.1) via a hole (19, col. 2 ln. 45-49) and wherein the outlet is disposed at … a tip (portion of 3 adjacent to 20.2) of the at least one vane …. 
Regarding claim 12, Schonenborn further discloses that the compressor is one of a mixed-flow compressor and a centrifugal compressor (Fig. 2).  
Regarding claim 13, Schonenborn discloses a method for reducing boundary layer separation in a compressor, the method comprising: 
aspirating a flow from a suction side of a vane (3) in a diffuser section (20) to … a tip (portion of 3 adjacent to 20.2) of the vane … through an aspiration slot (6.2), wherein the aspiration slot is disposed at a primary flow separation location (Fig. 2, col. 2 ln. 59-65).  
Regarding claim 14, Schonenborn further discloses allowing fluid to flow through the aspiration slot (6.2) to an outlet (19.1) disposed at … the tip of the vane … (Fig. 2).  
Regarding claim 15, Schonenborn further discloses aspirating the flow through a plurality of aspiration slots (Fig. 2) disposed on the suction side of the vane (col. 2 ln. 59-65).  
Regarding claim 18, Schonenborn discloses a vane (3) for a compressor, wherein the vane comprises: 
a leading edge connected to a trailing edge via a pressure side surface and a suction side surface (Figs. 2 and 3); and 
an aspiration slot (6.2) disposed in the suction side surface, wherein the aspiration slot is a radially aligned intrusion into the suction side surface (Fig. 2).  

    PNG
    media_image1.png
    762
    601
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    549
    662
    media_image2.png
    Greyscale

Regarding claim 19, Schonenborn further discloses that the aspiration slot (6.2) is connected to an outlet (19.1) via a hole (19) and wherein the outlet is disposed at … a tip of the vane … (Fig. 2).
Regarding claim 20, Schonenborn further discloses that at least a second aspiration slot (Fig. 2) disposed on the suction side surface (col. 2 ln. 59-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schonenborn US 6210104 in view of Wadia US 5480284.
Regarding claim 9, Schonenborn further discloses a plurality of aspiration slots (6.2, Fig. 2) disposed on the at least one vane (3).
However, it does not teach that each of the aspiration slots is connected to the outlet via a corresponding (i.e. single) hole.  
Wadia teaches a method of reducing boundary layer thickness (thus analogous for being reasonably pertinent to the problem addressed by applicant), wherein aspiration slots (54) have corresponding holes (i.e. passages; 56) interconnected (at 60) to a single outlet (58) in order to reduce or prevent flow communication between the holes due to increasing pressure over the airfoil (col. 5 ln. 49-65).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the holes and outlets as taught by Schonenborn by converging the holes to a single outlet as taught by Wadia in order to reduce or prevent flow communication between the holes due to increasing pressure over the airfoil.
Regarding claim 16, see claim 9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745